        Case 15-13983-elf       Doc 88 Filed 06/03/21 Entered 06/03/21 09:35:47                 Desc Main
                                 UNITEDDocument      Page 1 of 1 COURT
                                        STATES BANKRUPTCY
                                EASTERN DISTRICT OF PENNSYLVANIA


           IN Re:CHANON C. EASTON

                                                                      BANKRUPTCY:
                                                                      15-13983ELF

                        COMPLETION OF PAYMENTS UNDER THE PLAN


   Pursuant to Federal Bankruptcy Rule 3002.1(f), William C. Miller, Chapter 13 standing trustee,hereby
   gives notice that the debtor(s) in this matter (“debtor”) has completed all payments required tocure the
   default in the claim filed by the following creditor, and this claim has been paid in full:




        Creditor PHFA
                                                                                      CLAIM 8
        Within  21 days of the service of this Notice, in accordance with Federal Bankruptcy Rule
    3002.1(g), a creditor holding a claim secured by a security interest in the principal residence of debtor
    shall file and serve on debtor, counsel for debtor, and the standing trustee, a statement indicating
    whether
    (1) it agrees that debtor has paid in full the amount required to cure the default on the claim, and (2)
    debtor is otherwise current on all payments consistent with 11 U.S.C.§1322(b)(5). The statement shall
    itemize the required cure or post-petition amounts, if any, that the holder contends remain unpaid as
    of
    the date of the statement. The statement shall be filed as a supplement to the holder’s proof of claim
    and
    is not subject to Rule 3001(f).

                                                                             Respectfully submitted,
                                                                             /s/ William C. Miller
                                                                             William C. Miller, Esquire
                                                                             Chapter 13 Standing Trustee
                                                                             P.O. Box 1229
                                                                             Philadelphia, PA 19105
                                                                             215-627-1377




Dated            6/3/2021
